Exhibit 3.1 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that KOWLEDGE POWER CORPORATION, did onFebruary 11, 2009, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: A Frieser Certificate Number: C20090211-1848 IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on February 11, 2009 /s/ Ross Miller Ross Miller Secretary of State 1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090128160-39 Filing Date and Time 02/11/2009 10:45 AM Entity Number E0070432009-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation KNOWLEDGE POWER CORPORATION x Commercial Registered Agent [CSC Services of Nevada, Inc.] 2.ResidentAgent for Service of Process: (check only one box) o Noncommercial Registered AgentOR¨ Office or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Mailing Address (If different from street address City Nevada Zip Code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: 160,000,000 Par value Per share: $.001 Number of shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. ATUL MEHRA Name 215 KELSO CRESCENT MAPLE ONTARIO CN L6A 2E1 Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) CSC SERVICES OF NEVADA, INC. Name Incorporator Signature 502 E JOHN STREET CARSON CITY NV 89706 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. CSC Services of Nevada, Inc. 2/11/09 Authorized Signature of Registered Agent or On behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees. 2
